    1:19-cv-03132-RMG        Date Filed 12/20/19      Entry Number 12   Page 1 of 29




                     IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                                AIKEN DIVISION

STATE OF SOUTH CAROLINA,                          )
                                                  )
SOUTH CAROLINA DEPARTMENT OF                      )
HEALTH AND ENVIRONMENTAL CONTROL, )
                                                  )
and                                               )
                                                  )
SAVANNAH RIVER MARITIME                           )
COMMISSION,                                       )
                                                  )
                        Plaintiffs,               )
                                                  )
                v.                                )      C/A No. 1:19-cv-03132-RMG
                                                  )
UNITED STATES ARMY CORPS OF                       )
ENGINEERS;                                        )
                                                  )
UNITED STATES ARMY CORPS OF                       )
ENGINEERS, SAVANNAH DISTRICT;                     )
                                                  )
RYAN MCCARTHY, in his official capacity as        )
Secretary of the Army;                            )
                                                  )
LT. GENERAL TODD T. SEMONITE, in his              )
official capacity as Commanding General and       )
Chief of Engineers, U.S. Army Corps of Engineers; )
                                                  )
MAJOR GENERAL DIANA M. HOLLAND, in )
her official capacity as Commanding General,      )
South Atlantic Division, U.S. Army Corps of       )
Engineers;                                        )
                                                  )
and                                               )
                                                  )
COLONEL DANIEL H. HIBNER, in his                  )
official capacity as District Engineer, U.S.      )
Army Corps of Engineers, Savannah District ,      )
                                                  )
                        Defendants.               )
                                                  )

    PLAINTIFFS’ COMBINED MOTION FOR PARTIAL SUMMARY JUDGMENT
                 AND MEMORANDUM OF LAW IN SUPPORT

                                              1
     1:19-cv-03132-RMG           Date Filed 12/20/19       Entry Number 12        Page 2 of 29




       Pursuant to Rule 56(b), of the Federal Rules of Civil Procedure (FRCP), and Local Rules

7.01, 7.03, 7.04, and 7.05, The State of South Carolina, South Carolina Department of Health and

Environmental Control, and the Savannah River Maritime Commission (collectively “South

Carolina”), by and through their undersigned counsel, submit this combined Motion for Partial

Summary Judgment and Memorandum of Law in Support in the above-captioned matter.

                                 BACKGROUND AND FACTS

       In 1932, the South Carolina General Assembly created the Savannah River Navigation

Commission (Navigation Commission) for the purpose of aiding in the construction and future

maintenance of the proposed channel or channels by the United States in the Savannah River below

Augusta, Georgia. 1932 S.C. Acts 1190. The Navigation Commission was, among other duties,

empowered to secure the purchase of land, or rights therein, for the purpose flowage rights,

easements, and/or other facilities as might be required by the United States for the construction

and operation of the New Savannah Bluff Lock and Dam (NSBLD). Id.

       The Navigation Commission exercised this power by obtaining easements upon properties

adjacent to the Savannah River and the proposed project site, said easements being recorded in

Aiken County, South Carolina. Dkt.#1-5, Easements. The easements obtained by the Navigation

Commission conveyed the perpetual right or easement to flood as may be necessary, “by the

erection and operation of a dam across the Savannah River near New Savannah Bluff, Georgia,

with crest control gates so operated as to maintain a pool elevation at said dam of 114.5 feet mean

sea level (11.9 feet above the point of zero on the gauge located on this date at the 5th Street Bridge

leading from the State of South Carolina to the City of Augusta, Georgia), except when the natural

discharge of the river exceeds that elevation at that point.” Id. The Navigation Commission

thereafter conveyed these easements to the United States via deeds recorded in Aiken County,



                                                  2
     1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12       Page 3 of 29




South Carolina. Id. Thus, the flowage easements obtained by the Navigation Commission and

transferred to the United States for the purpose of constructing and operating the NSBLD required,

as an express condition of their conveyance, that the pool be maintained at 114.5 feet mean sea

level.

         Consistent with the flowage easements obtained, the NSBLD was constructed along the

border of South Carolina and Georgia in Aiken County, South Carolina, on the Savannah River

approximately 13 miles below the City of North Augusta, South Carolina (and Augusta, Georgia)

in 1937 as part of a federal project on the Savannah River below Augusta/North Augusta. The

purpose of the NSBLD was to assist in commercial navigation of the Savannah River from

Savannah Harbor to Augusta via steamship and commercial barge, and through a channel

authorized to a depth of nine feet and 90 feet wide.1 As presently constructed, the NSBLD creates

a pool that currently serves water supply users and water-related recreation activities such as

boating, fishing, and rowing events, as well as tourism activities.

         As a result of non-use and lack of maintenance, the NSBLD has fallen into disrepair over

the years. Dkt.#1-2, SEA at p. 14. Further, since its construction, the NSBLD has prevented fish

from migrating to the Augusta Shoals located on the Savannah River near the I-20 overpass, which

served as historic spawning grounds for sturgeon, American shad, striped bass, and other fish

species. While the 2001 Consolidated Appropriations Act added a fish passage to a rehabilitation

project for the NSBLD, it also removed the estimated cost of the rehabilitation from available




         1
          The nine-foot authorized depth of the Savannah River channel would support only the
operation of commercial freight barges, not ocean-going container ships. For a point of
comparison, the typical draft for a Panamax ship carrying between 3,001 and 5,100 Twenty-foot
Equivalent Unit (TEU) containers, which is on the small-end of modern oceangoing container
ships, is 39.5 feet. Even smaller seagoing container vessels, like feeder ships, which carry around
300 TEU containers, have a minimum draft of approximately 20 feet.

                                                 3
     1:19-cv-03132-RMG         Date Filed 12/20/19      Entry Number 12       Page 4 of 29




appropriations. Due to the lack of funding, the Corps has not taken any substantive steps to

rehabilitate the NSBLD.

       As part of the development and approval of the Savannah Harbor Expansion Project

(SHEP), on November 4, 2011, the National Oceanic and Atmospheric Administration’s (NOAA)

National Marine Fisheries Service (NMFS) provided a biological opinion on species listed under

the Endangered Species Act (ESA). Dkt.#1-6, Biological Opinion. The Biological Opinion, which

included non-discretionary terms that were required to be implemented in order for the SHEP to

be exempt from the prohibitions of Section 9 of the ESA, concluded that certain mitigation

measures must be fulfilled to address the potential environmental impacts of the SHEP. One such

mitigation measure requires construction of a fish passage at the NSBLD, some 180 miles

upstream from the SHEP, to mitigate for adverse impacts to shortnose and Atlantic sturgeon caused

by inner harbor dredging of the SHEP. Id. at 190. The Biological Opinion included as a term and

condition of NOAA/NMFS’ approval of the SHEP that construction of the fish passage must

commence prior to or concurrently with the initiation of inner harbor dredging in the Savannah

harbor and be completed within two years. Id. at 190. This term and condition was designed to

provide simultaneous mitigation and minimization of the adverse impacts to the sturgeon habitat

caused by the inner harbor dredging.

       On or about December 12, 2011 and July 22, 2012, the Commission commenced state and

federal litigation, respectively, related to the SHEP. Subsequently, the Corps’ issued a Final

Environmental Impact Statement and Final General Reevaluation Report (FEIS), the Report of the

Chief of Engineers (Chief’s Report), and a Record of Decision (ROD) for the SHEP. Following

extensive settlement negotiations, the Corps, DHEC, the Commission, and the Georgia Ports

Authority executed an agreement settling all claims related to the permitting of the SHEP. Dkt.#1-

8, Settlement Agreement. As part of the Settlement Agreement, DHEC and the Commission agreed

                                                4
     1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12         Page 5 of 29




to issue the requisite 401 Certificate and Construction in Navigable Waters permit for the SHEP,

conditioned on compliance with certain express terms and conditions. Specifically, the Settlement

Agreement provides that “[t]he Corps will comply with the terms and conditions of the Final

Biological Opinion issued by the National Marine Fisheries Service on or about November 4,

2011.” Id. at § 1.A.13. Among the terms and conditions set forth in the Biological Opinion is the

requirement that construction of the fish passage commence prior to or concurrent with the

initiation of inner harbor dredging. Dkt.#1-6, Biological Opinion at p. 190. The Settlement

Agreement was expressly adopted and incorporated in the order of U.S. District Judge Richard

Gergel issued on May 29, 2013, which dismissed the lawsuit with prejudice but expressly retained

jurisdiction to enforce the terms of the Settlement Agreement. Dkt.#1-9, Settlement Order,

Savannah River Keeper v. United States Army Corps of Engineers, No. 9:12-610-RMG (D.S.C.),

Dkt.#99.

       On or about June 10, 2014, Congress enacted the Water Resources Reform and

Development Act of 2014 (2014 WRDA), Public Law 113-121. Section 7002(1) of the 2014

WRDA reauthorized the SHEP “to be carried out by the Secretary substantially in compliance with

the plan, and subject to the conditions” described in the Chief’s Report. The plan and conditions

described in the Chief’s Report provide for construction of a fish passage around the NSBLD along

the South Carolina side of the lock and dam. Dkt.#1-7, Chief’s Report. Under the SHEP plan, the

lock and dam components of the NSBLD remained in place and were not removed, thus the Corps

did not analyze the complete removal of the NSBLD or the impacts related to the construction of

a river-wide weir structure. Instead, the Corps determined at the initial stage that complete removal

of the NSBLD was not feasible due to the concerns of water supply users.




                                                 5
     1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 6 of 29




       On or about December 16, 2016, Congress enacted the Water Infrastructure Improvements

for the Nation Act (WIIN Act), Public Law 114-322.2 Section 1319(b)(1) of the WIIN Act

deauthorized the NSBLD as a federal project. Section 1319(c)(1)(A) of the WIIN Act provided the

Corps with the authority to either repair or replace the lock and dam, as the Secretary determines

necessary, so long as final structure is able to maintain the pool for navigation, water supply, and

recreational activities, as in existence on the date of enactment. This explicit requirement was a

condition for repairing or removing the lock and dam (NSBLD Project). “[O]n the date of

enactment of [the WIIN] Act,” according to United States Geological Survey data, the pool level

was approximately 114.5 feet NGVD29 (and specifically 114.76 feet NGVD29), approximately

the same level for the pool required by the flowage easements provided to the United States as a

condition for the original construction of the NSBLD. This pool elevation is within the normal,

standard operating range for the pool. Dkt.#1-11, USGS Gage 02196999 Water Year Summaries

((Sav. River above NSBLD) daily minimum, maximum, and mean heights for the water years

2016-2018 demonstrating a mean pool elevation of between 114 and 115 feet NGVD29, with a

water year measured between October 1 and September 30).

       On or about February 14, 2019, the Corps issued a Notice of Availability of a Draft

Integrated Post Authorization Analysis Report and Supplemental Environmental Assessment for

the Fish (Draft SEA), and Draft Finding of No Significant Impact to evaluate proposed plans for

the NSBLD Project. The Draft SEA set forth the Corps’ preferred plan for the NSBLD Project,

which consists of constructing an in-channel fish passage consisting of a fixed crest weir with a

rock ramp sloping upstream from the existing NSBLD and removal of the existing NSBLD. The

proposed action would take place in part in South Carolina waters and on South Carolina’s


       2
         The WIIN Act is also referred to as the “Water Resources Development Act of 2016” per
Section 1001 of the Act.

                                                 6
     1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12         Page 7 of 29




riverbed, as the project stretches across the entire width of the Savannah River and South Carolina

has a sovereign claim to a portion of the river. None of the action alternatives evaluated in the

Draft SEA (or the final SEA) maintained the pool elevation as it existed on or about December 16,

2016.

        Upon the request of the Chairman of the Maritime Commission for clarification of the

demarcation of permitting jurisdiction under South Carolina law, the South Carolina Attorney

General issued an opinion on April 8, 2019. Dkt.#1-14, Attorney General Opinion. The opinion

found that the NSBLD Project as proposed by the Federal Defendants was not analyzed under the

EIS for the SHEP and therefore constituted a new project proposal requiring a separate Navigable

Waters Permit and 401 Certification, both of which should be obtained from DHEC. Id. The

Attorney General Opinion was transmitted to the Corps by letter dated April 9, 2019. Dkt.#1-15,

Commission Letter. The Commission’s letter also informed the Corps that, to the extent that the

proposed removal of the NSBLD and construction of a full river rock weir under proposed

Alternative 2-6d constituted a departure from the fish passage mitigation feature approved by the

SHEP and thereby an entirely new proposed project, DHEC has permitting authority and

jurisdiction over the NSBLD Project. Id.

        Also on April 9, 2019, members of the South Carolina and Georgia Congressional

delegations, including all four United States Senators and the respective members of Congress

whose districts include the areas impacted by the NSBLD Project, sent a joint letter to the Assistant

Secretary of the Army and the Commanding General of the Corps expressing their concerns

regarding the Corps’ preferred Alternative 2-6d. Dkt.#1-16, Congressional Letter. The stated

purpose of the letter was to “express the intent of Congress for Public Law 114-322” (WIIN Act).

Id. The letter rejected the Corps’ interpretation that the WIIN Act only requires that the current

functionality of the pool must continue to allow for water supply, recreation, and navigation. Id.

                                                 7
     1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 8 of 29




Rather, the letter reiterated that the plain language of the statute requires the Corps to “maintain

the river conditions that were in place on the date of enactment.” Id. The Congressional Letter

further encouraged the Corps “to consider the intent of Congress and to only pursue an alternative

that fulfills the environmental requirements of SHEP while also protecting the investments of our

riverfront communities.” Id.

       Despite a second letter from the Attorney General reiterating that under South Carolina law

the NSBLD Project would require a Navigable Waters Permit and 401 Certification, the Corps has

not applied for either. Instead, the Corps flat out rejected the State’s conclusion as to the

requirements of federal and state water quality laws. Despite having no legal authority to make

such a determination, the Corps responded by letter dated September 20, 2019, asserting its

conclusion that no 401 Certification was needed for the NSBLD Project and that the Project is

exempt from obtaining a Navigable Waters Permit. Dkt.#1-20, Corps Response.

       On October 29, 2019, the Corps publicly announced and released the Integrated Post

Authorization Analysis Report and Supplemental Environmental Assessment, dated August 30,

2019 (SEA). Dkt.#1-2, SEA. It also announced that Alternative 2-6d from the SEA, which calls

for the removal of the NSBLD and the construction of a river-wise fixed weir structure and dry

floodplain bench, was the preferred and approved option for the NSBLD. Dkt.#1-3, U.S. Army

Corps of Eng’rs Mem., Maj. General Holland, Approval of Final Report, Savannah Harbor

Expansion Project (SHEP), Georgia and South Carolina: Fish Passage at the New Savannah Bluff

Lock and Dam (NSBLD) Integrated Post Authorization Analysis Report and Supplemental

Environmental Assessment (EA), dated Oct. 29, 2019 (Approval Memo). See also, Dkt.#1-4,

Finding of No Significant Impact, Savannah Harbor Expansion Project Fish Passage at New

Savannah Bluff Lock and Dam Richmond County Georgia and Aiken County, South Carolina

dated Oct. 29, 2019 (FONSI). The preferred plan, Alternative 2-6d, is expected to lower the

                                                 8
     1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 9 of 29




existing pool elevation by more than 3.5 feet, NGVD29—from approximately 114.76 NGVD29

as of the date of the WIIN Act, to approximately 111.01 NGVD29 during normal operating

conditions (if one assumes the Corps’ data is accurate).3

                                   STANDARD OF REVIEW

       Summary judgment is appropriate if the movant “shows that there is no genuine dispute as

to any material fact” and it is therefore entitled to judgment as a matter of law. Rule 56(a), FRCP.

In other words, summary judgment should be granted “only when it is clear that there is no dispute

concerning either the facts of the controversy or the inferences to be drawn from those

facts.” Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987).

        The party seeking summary judgment has the initial burden of demonstrating that there is

no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

moving party has made this threshold demonstration, the non-moving party must demonstrate that

specific, material facts exist that give rise to a genuine issue. Id. at 324. Under this standard,

“[c]onclusory or speculative allegations do not suffice, nor does a ‘mere scintilla of evidence’ ” in

support of the non-moving party’s case. Thompson v. Potomac Elec. Power Co., 312 F.3d 645,

649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d 285, 287 (4th Cir. 1999)).

                                          ARGUMENT

       South Carolina is entitled to partial summary judgment as to (1) the correct interpretation

of the WIIN Act, (2) the requirement that the Corps obtain a 401 Certificate and Navigable Waters

Permit from South Carolina, and (3) the Corps’ breach of the Settlement Agreement. There is no


       3
          The SEA provides that the height of the rock weir will be 109 NGVD29, see dkt.#1-2,
SEA at p. ii.; however, the Corps has not provided the underlying modeling to verify that the pool
level will exceed the weir height (and thus if one measures from the weir height, the difference is
approximately 5.5 feet) using the pool level measurements provided in the SEA for Alternative 2-
6d at a flow rate of 3,600cfs, see id., at p. 100 (Table 27) (the pool level is estimated to be
approximately 111.01 NGVD29 at a flow rate of 5,000cfs).

                                                 9
       1:19-cv-03132-RMG        Date Filed 12/20/19       Entry Number 12         Page 10 of 29




genuine dispute as to any material fact, and South Carolina is entitled to judgment as a matter of

law.

I.       This motion for summary judgment is ripe for consideration.

         The general rule is that a motion for summary judgment may be premature “where the

nonmoving party has not had the opportunity to discover information that is essential to his

opposition.” E.g. Harrods Limited v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002)(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986)); see also Rule 56(d),

SCRCP (providing that if a party opposing a motion for summary judgment “shows by affidavit

or declaration that, for specified reasons, it cannot present facts essential to justify its opposition,

the court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or

declarations or to take discovery; or (3) issue any other appropriate order.”).

         The general rule does not apply, however, where, as here, the issue on which summary

judgment is sought is a pure question of law for which discovery would serve no useful purpose.

See, e.g., Nader v. Blair, 549 F.3d 953, 961-62 (4th Cir. 2008) (granting summary judgment prior

to discovery was appropriate where discovery was unnecessary to resolve issue before the court);

Kennedy v. St. Joseph’s Ministries, Inc., 657 F.3d. 189 (4th Cir. 2011) (affirming grant of summary

judgment prior to discovery); Auto-Owners Ins. Co., Inc. v. Zurich US, 377 F.Supp.2d 496 (D.S.C.

2004) (summary judgment prior to discovery is appropriate for a pure question of law).

         South Carolina presents questions of statutory and quasi-contract interpretation in seeking

an order requiring Defendants to comply with the law. The issues raised in the declaratory

judgment causes of action which are advanced in this motion do not require discovery, but are

instead requests for declarations of the law. The relevant materials facts are undisputed, none of

which bear on the legal questions presented. Accordingly, this motion for summary judgment is




                                                  10
      1:19-cv-03132-RMG          Date Filed 12/20/19     Entry Number 12        Page 11 of 29




ripe for consideration at this stage of the litigation and appropriate for disposition by the Court

based on the legal arguments of the parties.

II.     South Carolina is entitled to summary judgment on the WIIN Act.

        A.     The WIIN Act is plain and unambiguous.

        The WIIN Act unambiguously requires the Corps to maintain the pool as it existed on the

date of enactment. Nonetheless, and despite the plain language of the statute, the Corps has

erroneously interpreted and superimposed a lesser standard to the WIIN Act that would allow it to

construct a structure at the NSBLD that merely maintains some degree of the “functionality” of

the pool on the date of enactment, but not the depth of the pool. The cardinal rule of statutory

interpretation is to ascertain the clear intent of Congress. N.L.R.B. v. Wheeling Elec. Co., 444 F.2d

783, 787 (4th Cir. 1971). A court must look to the plain and unambiguous meaning of the statutory

language without using a forced construction. Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997).

When Congress has spoken clearly on an issue, there is no need for further interpretation. If the

statute is unambiguous, “our inquiry into Congress’ intent is at an end, for if the language is plain

and the statutory scheme is coherent and consistent, we need not inquire further.” Sierra Club v.

U.S. Army Corps of Engineers, 909 F.3d at 645. Courts must interpret the statutory language as

written and are not permitted to add words of their own choosing. United States v. Sonmez, 777

F.3d 684, 688 (4th Cir. 2015).

        Section 1319(c)(1)(A) of the WIIN Act provides:

        (i) repair of the lock wall of the New Savannah Bluff Lock and Dam and modification of
        the structure such that the structure is able –
                 (I) to maintain the pool for navigation, water supply, and recreational
                 activities, as in existence on the date of enactment of this Act; and
                 (II) to allow safe passage over the structure to historic spawning grounds of
                 shortnose sturgeon, Atlantic sturgeon, and other migratory fish; or
        (ii)(I) construction at an appropriate location across the Savannah River of a structure that
                 is able to maintain the pool for water supply and recreational activities, as in
                 existence on the date of enactment of this Act; and

                                                 11
    1:19-cv-03132-RMG           Date Filed 12/20/19       Entry Number 12         Page 12 of 29




               (II) removal of the New Savannah Bluff Lock and Dam on completion of
               construction of the structure ….

(Emphasis added).

       Thus, both applicable sections of the WIIN Act require that any structure must be “able to

maintain the pool … as in existence on the date of enactment of this Act”. WIIN Act, § 1319(c)(1).

While the Secretary may determine between repairing the lock wall and modifying the NSBLD

structure or constructing a new structure and removing the NSBLD, there is no discretion as to

what effect either option may have on the elevation of the pool – it must be maintained as in

existence on the date of enactment. Id. As the impacted Congressional representatives informed

the Corps prior to its selection of Alternative 2-6d, “[t]he WIIN Act of 2016 allows for the

modification or removal of the NSBL&D to allow for the passage of shortnose sturgeon, Atlantic

sturgeon, and other migratory fish in order to mitigate the environmental impacts of the Savannah

Harbor Expansion Project (SHEP) while also taking into consideration that the Corps must

maintain the river conditions that were in place on the date of enactment.” Dkt.#1-16,

Congressional Letter (emphasis added).

       The language of the WIIN Act is unambiguous. It is a clear declaration – maintain the pool

as in existence on the date of enactment. To maintain something is to keep it as in existence.

Merriam Webster, https://www.merriam-webster.com/dictionary/maintain (last visited November

8, 2019). Maintain is a transitive verb, with pool as its object. Further, this directive is attached to

both of the options that Congress has left for the Secretary to choose between. Thus, Congress left

no discretion for the Corps to alter the statutory mandate by requiring only that the structure

maintain the “functionality” of the pool, a word that does not appear in the applicable provisions

of the WIIN Act. Just as this court is prohibited from adding words of its own choosing to the

statute, so too is the Corps. The statute does not require the Corps to only ensure that the pool



                                                  12
    1:19-cv-03132-RMG          Date Filed 12/20/19       Entry Number 12        Page 13 of 29




remains usable for navigation, water supply, and recreational purposes. Nor does it require that the

pool remain functionable. Rather, it clearly requires that the pool itself be maintained as in

existence on the date of the enactment. This means the pool level itself must be “maintain[ed].”

The plain and unambiguous language of the WIIN Act requires that the pool be maintained as it

existed on the date of enactment, and South Carolina is entitled to judgment declaring as much.

       B.      The Corps’ interpretation of the WIIN Act is not entitled to deference.

       The Corps’ argument with respect to the WIIN Act requires the Court to look beyond the

plain language of the statute and infer Congressional intent from words that do not appear therein.

Even if the Court were inclined to look beyond the plain language of the WIIN Act, however,

South Carolina is entitled to summary judgment on its request for declaratory judgment because

the Corps’ construction of the WIIN Act contradicts both the clear and unambiguous language of

the Act, and the expressed intent of Congress that the Act requires the Corps to maintain the pool

as it existed on the date of enactment. This court should review the WIIN Act de novo without

affording deference to the Corps’ erroneous interpretation that is contrary to the publicly expressed

intent of Congress. Not only has Congress directly spoken to the precise question at issue, but the

Corps has not acted with the force of law that would entitle its interpretation to deference. Where

Congress has spoken to the precise question at issue and the intent of Congress is clear, the court

as well as the agency must give effect to Congress’ unambiguously expressed intent. Chevron,

U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984). Only an

agency interpretation that carries the force of law is eligible for Chevron review. Sierra Club v.

U.S. Dep’t of Interior, 899 F.3d 260, 286 (4th Cir. 2018) (citing United States v. Mead Corp., 533

U.S. 218, 226-27 (2001)). “[W]hen an agency does not act with the ‘force of law,’ the agency

action is not entitled to Chevron deference.” Sierra Club v. U.S. Army Corps of Eng’rs, 909 F.3d

635, 643 (4th Cir. 2018) (quoting Sierra Club v. U.S. Dep’t of Interior, 899 F.3d at 286).

                                                 13
    1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 14 of 29




       An agency interpretation carries the force of law when, first, Congress has “delegated

authority to the agency generally to make rules” and, second, the “agency interpretation claiming

deference was promulgated in the exercise of that authority.” Sierra Club v. U.S. Dep’t of Interior,

899 F.3d at 286 (quoting Chevron, 533 U.S. at 226-27). Here, in addition to the fact that Congress

has clearly spoken on this issue, there has been no delegation of authority to the Corps to

promulgate regulations on this matter, this is not a regulation that was preceded by the notice-and-

comment process, and there are no legislative hallmarks that would otherwise indicate that the

Corps was speaking with the force of law. As such, the Corps’ interpretation of the WIIN Act is

not entitled to Chevron deference.

        Furthermore, the interpretation is not entitled to Skidmore respect. An agency

interpretation may be entitled to Skidmore respect, depending “upon the thoroughness evident in

its consideration, the validity of its reasoning, its consistency with earlier and later

pronouncements, and all those factors which give it power to persuade, if lacking power to

control.” Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944). The Corps has not attempted to

provide any reasoning for its erroneous interpretation of the WIIN Act or its decision to alter

Congress’ plain language by adding the word “functionality” to the statute. The interpretation is

devoid of any statutory analysis, and is nothing more than a one-off decision that has little

explanatory or persuasive power. Because the Corps’ interpretation of the WIIN Act is not entitled

to Chevron deference or Skidmore respect, the Court must review the statute de novo. Sierra Club

v. U.S. Dep’t of Interior, 899 F.3d at 288 (quoting William v. Gonzales, 499 F.3d 329, 333 (4th

Cir. 2007)).




                                                14
    1:19-cv-03132-RMG          Date Filed 12/20/19     Entry Number 12        Page 15 of 29




       C.      The WIIN Act requires the Corps to select an alternative that maintains the pool
               elevation.

       Because the WIIN Act requires the Corps to maintain the pool as it existed on the date of

enactment, the Corps must select an alternative that maintains the pool elevation as it existed on

that date. Congress did not direct the Corps to maintain only some aspects of the pool, and as

discussed above, did not direct the Corps to only maintain the pool’s functionality. Rather,

Congress directed the Corps to maintain the pool level as it existed, including the elevation that

existed on the specified date. Dkt.#1-16, Congressional Letter. To the extent that there is even a

slight ambiguity to the language used by Congress, the affected Congressional representatives

provided the Corps with a clear explanation of Congress’ intent – maintain the pool, and the

relevant river conditions, as they were on the date of enactment. As the pool elevation is a “river

condition,” it must be maintained. Further, Congress and the Corps are charged with knowledge

of the restrictions in the flowage easements associated with the NSBLD, which require that the

pool elevation remain at approximately 114.5 feet. Dkt.#1-5, Easements.

       D.      Neither Alternative 2-6d nor any other alternative reviewed by the Corps complies
               with the WIIN Act.

       The alternative selected by the Corps for the NSBLD Project, Alternative 2-6d, does not

comply with the WIIN Act because it will lower the pool elevation substantially below 114.5 feet

NGVD29. Dkt.#1-2, SEA at p. ii, 77, 100. In fact, none of the alternatives evaluated in the SEA

comply with the plain language of the conditions imposed by the WIIN Act, as each of them will

result in lowering the elevation of the pool. Id. As determined by the Independent External Peer

Review (IEPR), none of the evaluated rock weir alternatives “seem to fully satisfy” the WIIN Act’s

requirement that the pool be maintained. Dkt.#1-18, IEPR at p. 9. Based on the conclusion that

none of the evaluated rock weir alternatives fully satisfy the WIIN Act, the IEPR recommended




                                                15
    1:19-cv-03132-RMG           Date Filed 12/20/19      Entry Number 12         Page 16 of 29




that the Corps reconsider whether the proposed alternatives meet the intent of the WIIN Act’s

requirement that the pool be maintained as in existence on the date of enactment. Id. at 10.

          And, to make it even clearer, the affected Congressional representatives plainly told the

Corps prior to it making a final selection that Alternative 2-6d did not meet the express language

or intent of the WIIN Act. Dkt.#1-16, Congressional Letter. Because the WIIN Act clearly and

unambiguously requires the Corps to maintain the pool elevation as it existed on the date of

enactment, and because neither Alternative 2-6d nor any of the other alternatives do this, South

Carolina is entitled to judgment as a matter of law that Alternative 2-6d does not comply with the

WIIN Act. It is further entitled to an injunction preventing the Corps with proceeding with either

the selected alternative or any other alternative that does not maintain the pool elevation as it

existed on the date of enactment.

   III.      South Carolina is entitled to summary judgment on its Clean Water Act claims.

             A. The Clean Water Act waives the Federal Defendants’ sovereign immunity.

          South Carolina is also entitled to summary judgment on its claim that the Clean Water Act

(CWA) requires the Corps to obtain both a 401 Certification and a Navigable Waters Permit from

South Carolina prior to commencing any work on the NSBLD Project. The CWA recognizes the

important role states play in controlling and abating water pollution, and reflects Congress’ intent

for states to have the primary responsibility on issues of environmental protection. “It is the policy

of the Congress to recognize, preserve, and protect the primary responsibilities and rights of States

to prevent, reduce, and eliminate pollution, to plan the development and use (including restoration,

preservation, and enhancement) of land and water resources, and to consult with the Administrator

in the exercise of his authority under this chapter.” 33 U.S.C.A. § 1251(b). The Corps seeks to

undertake a project that has significant adverse environmental impacts without regard to the State’s




                                                 16
    1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12       Page 17 of 29




permitting authority. However, the CWA’s clear, unequivocal, and unambiguous waiver of

sovereign immunity acts as a check on the Corps’ ambitions.

       Congress has explicitly and unambiguously waived the Corps’ sovereign immunity and

mandated that it comply with state water regulations. 33 U.S.C.A. §§ 1251 et seq. Section 313,

33 U.S.C.A. § 1323, states in pertinent part:

               (a) Each department, agency, or instrumentality of the executive,
                   legislative, and judicial branches of the Federal Government
                   (1) having jurisdiction over any property or facility, or
                   (2) engaged in any activity resulting, or which may result,
                       in the discharge or runoff of pollutants, and each officer,
                       agent, or employee thereof in the performance of his official
                       duties, shall be subject to, and comply with, all Federal,
                       State, interstate, and local requirements, administrative
                       authority, and process and sanctions respecting the
                       control and abatement of water pollution in the same
                       manner, and to the same extent as any nongovernmental
                       entity including the payment of reasonable service charges.
                       The preceding sentence shall apply
                       (A) to any requirement whether substantive or
                           procedural (including any recordkeeping or reporting
                           requirement, any requirement respecting permits and any
                           other requirement, whatsoever),
                       (B) to the exercise of any Federal, State, or local
                           administrative authority, and
                       (C) to any process and sanction, whether enforced in
                           Federal, State, or local courts or in any other manner.
                           This subsection shall apply notwithstanding any
                           immunity of such agencies, officers, agents, or
                           employees under any law or rule of law….

(Emphasis added). Section 1323 is “an unambiguous mandate applicable to the Corps and its

actions” and “strips the Corps of any discretion to refuse to abide by State requirements aimed at

controlling and eliminating water pollution.” Ohio v. U.S. Army Corps of Engineers, 259

F.Supp.3d 732, 751 (N.D. Oh. 2017).

       Similarly, and specific to the “discharge of dredge and fill material,” Section 404(t), 33

U.S.C.A. § 1344(t), states:



                                                17
    1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 18 of 29




               Nothing in this section shall preclude or deny the right of any
               State or interstate agency to control the discharge of dredged or
               fill material in any portion of the navigable waters within the
               jurisdiction of such State, including any activity of any Federal
               agency, and each such agency shall comply with such State or
               interstate requirements both substantive and procedural to
               control the discharge of dredged or fill material to the same extent
               that any person is subject to such requirements. This section shall
               not be construed as affecting or impairing the authority of the
               Secretary to maintain navigation.

(Emphasis added).

       Further, per 33 U.S.C.A. § 1370:

               Except as expressly provided in this chapter, nothing in this
               chapter shall (1) preclude or deny the right of any State or
               political subdivision thereof or interstate agency to adopt or
               enforce (A) any standard or limitation respecting discharges of
               pollutants, or (B) any requirement respecting control or
               abatement of pollution; except that if an effluent limitation, or
               other limitation, effluent standard, prohibition, pretreatment
               standard, or standard of performance is in effect under this chapter,
               such State or political subdivision or interstate agency may not adopt
               or enforce any effluent limitation, or other limitation, effluent
               standard, prohibition, pretreatment standard, or standard of
               performance which is less stringent than the effluent limitation, or
               other limitation, effluent standard, prohibition, pretreatment
               standard, or standard of performance under this chapter; or (2) be
               construed as impairing or in any manner affecting any right or
               jurisdiction of the States with respect to the waters (including
               boundary waters) of such States.

(Emphasis added).

       An Executive Order in 1978 further requires the Corps to comply with South Carolina

pollution abatement laws to protect the environment of the State. Executive Order 12088, Federal

Compliance With Pollution Control Standards, dated 13 Oct. 1978 (requiring compliance of

federal activities with applicable pollution control standards in the same manner as any non-federal

entity). And the Corps’ own policy document requires compliance with state water pollution

control requirements. Exhibit A, U.S. Army Corps of Eng’rs, Water Quality and Environmental



                                                18
    1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 19 of 29




Management For Corps Civil Works Projects, ER 1110-2-8154 at 2 (“The Corps will, at least,

manage its projects in accordance with all applicable Federal and state environmental laws,

criteria, and standards.”). Nonetheless, the Corps bristles at any attempt by South Carolina to take

action to protect its environment.

       B.      The CWA requires the Corps to obtain a 401 Certificate and Navigable Waters
               Permit.

       Section 404(b)(1) requires compliance with state water quality standards, and the CWA

requires any applicant for a federal license or permit to conduct an activity which may result in

any discharge into navigable waters, to provide to the licensing agency a certification from the

state in which the discharge will originate. Ohio v. U.S. Army Corps of Engineers, 259 F.Supp.3d

at 749 (citing 33 U.S.C.A. § 1341). The CWA requires states to make a Section 401 determination

to assure compliance with water quality standards. Section 401, 33 U.S.C.A. § 1341, provides that

a Federal license or permit may not be granted until the state makes such a determination:

               Any applicant for a Federal license or permit to conduct any activity
               including, but not limited to, the construction or operation of
               facilities, which may result in any discharge into the navigable
               waters, shall provide the licensing or permitting agency a
               certification from the State in which the discharge originates or
               will originate … No license or permit shall be granted until the
               certification required by this section has been obtained or has been
               waived as provided by the preceding sentence. No license or permit
               shall be granted if certification has been denied by the State,
               interstate agency, or the Administrator, as the case may be.

(Emphasis added). Through this certification process, state water quality requirements take on the

force of federal law, and become conditions which must be followed by federal permitting

agencies. Ohio v. U.S. Army Corps of Engineers, 259 F.Supp.3d at 749. The Corps is thus “bound

to comply with state environmental laws and certification decisions that are given federal force

through the CWA and other federal environmental statutes.” Id. at 747.




                                                19
    1:19-cv-03132-RMG          Date Filed 12/20/19       Entry Number 12         Page 20 of 29




       “The legislative purpose of the certification mechanism … is to assure that Federal

licensing or permitting agencies cannot override State water quality requirements.” City of

Olmstead Falls v. U.S. Envtl. Prot. Agency, 266 F.Supp.2d 718, 726 (N.D. Oh. 2003). In fact, the

Corps’ own regulations promulgated in furtherance of the CWA recognize the importance and

necessity of complying with state water quality laws. The Corps’ regulations acknowledge that a

state’s certification decision “will be considered conclusive with respect to water quality

considerations.” 33 C.F.R. § 320.4(d). “Although the Corps does not process and issue permits for

its own activities, the Corps authorizes its own discharges of dredged or fill material by applying

all applicable substantive legal requirements.” 33 C.F.R. § 336.1(a). The regulations also require

the Corps to seek a state water quality certification for dredged material disposal into waters of the

U.S. 33 C.F.R. §§ 336(a)(1), (b)(8). As such, there can be no question that the Corps is required

by the CWA, and its own regulations, to comply with South Carolina’s environmental laws.

       C.      South Carolina law requires both a 401 Certificate and Construction in Navigable
               Waters Permit.

       The CWA and South Carolina law are clear—federal agencies, including the Corps, are

required to comply with state environmental laws. Because the CWA mandates that the Corps

comply with South Carolina’s water quality requirements, it must obtain a 401 Certification and a

Navigable Waters Permit prior to commencing work on the NSBLD Project. As South Carolina’s

Attorney General opined in an opinion the Maritime Commission provided to the Corps, South

Carolina law requires both a 401 Certification and a Navigable Waters Permit for this Project.

Dkt.#s 1-14, 1-15. South Carolina regulations specify that “[a]ny applicant for a Federal license or

permit to conduct any activity which during construction or operation may result in any discharge

to navigable waters is required by Federal law to first obtain a certificate from the Department.”




                                                 20
    1:19-cv-03132-RMG         Date Filed 12/20/19       Entry Number 12       Page 21 of 29




S.C. Code Ann. Regs. 61-101.A.2. “Certification” is defined as the certification required under

Section 401 of the CWA, 33 U.S.C.A. § 1341. S.C. Code Ann. Regs. 61-101.B.2.

       Further,

               [u]nless expressly exempted, a permit issued by the Department
               of Health and Environmental Control is required for any
               dredging, filling or construction or alteration activity in, on, or
               over a navigable water, or in, or in the bed under navigable
               waters, or in, or on lands or waters subject to a public navigational
               servitude under Article 14 Section 4 of the South Carolina
               Constitution and 49-1-10 of the 1976 S.C. Code of Laws including
               submerged lands under the navigable waters of the state, or for any
               activity significantly affecting the flow of any navigable water.

S.C. Code Ann. Regs. 19-450.1.A (emphasis added). If an activity requires both a 401 Certification

and a Navigable Waters Permit, the review for the water quality certification will consider issues

of that permit and the certification will serve as the permit. S.C. Code Ann. Regs. 61-101.A.9.

       Although the Federal Defendants have issued a FONSI on the NSBLD Project and

indicated that they are prepared to move forward with construction activities, they have neither

sought nor acquired the requisite state permits. The State has not waived its right to require the

permits. And, as discussed above, the CWA mandates that the Corps comply with the state’s

requirements. Thus, the CWA prohibits the Corps from commencing work on the NSBLD Project

unless and until the Corps obtains them. South Carolina is entitled to judgment as a matter of law

that the CWA requires the Federal Defendants to comply with state water quality laws, including

a 401 certification and a Navigable Waters Permit, and an order prohibiting them from beginning

construction of the NSBLD Project unless and until they obtain the requisite permits.

       D.      The 401 Certification obtained by the Corps for the SHEP and the original fish
               passage designed as a mitigation feature for the impacts caused by the SHEP does
               not apply to the NSBLD Project due to the substantial alterations made thereto.

       Because Federal and South Carolina law are clear that the NSBLD Project requires both a

Navigable Waters Permit and a 401 Certification from DHEC, South Carolina has been proactive

                                                21
    1:19-cv-03132-RMG           Date Filed 12/20/19       Entry Number 12        Page 22 of 29




in its efforts to protect its sovereignty, informing the Corps that both are required. Upon the request

of the Chairman of the Commission for clarification of the demarcation of permitting jurisdiction

under South Carolina law, the South Carolina Attorney General issued an opinion on April 8, 2019.

Dkt.#1-14, Attorney General Opinion. The opinion found that the NSBLD Project as proposed by

the Federal Defendants was not analyzed under the EIS for the SHEP and therefore constituted a

new project proposal requiring a separate Navigable Waters Permit and 401 Certification, and that

DHEC rather than the Commission would be the appropriate permitting entity for South Carolina.

       By letter dated April 9, 2019, the Attorney General Opinion was transmitted to the Corps.

Dkt.#1-15, Commission Letter. In addition to transmitting a copy of the Opinion, the

Commission’s letter also informed the Corps that, to the extent that the proposed removal of the

NSBLD and construction of a full river rock weir under proposed Alternative 2-6d constituted a

departure from the fish passage mitigation feature approved by the SHEP and thereby an entirely

new proposed project, DHEC has permitting authority and jurisdiction over the NSBLD Project,

and asked the Corps to coordinate with DHEC for the review and processing of the required

authorizations from the State of South Carolina for the newly proposed NSBLD Project. Id.

       On April 22, 2019, South Carolina Governor Henry McMaster sent a letter to the Corps

reiterating the position reached by the Attorney General Opinion that the NSBLD Project requires

both a Navigable Waters Permit and a 401 Certification from DHEC. Dkt.#1-17, Governor

McMaster Letter. Governor McMaster further emphasized that any removal of the NSBLD must

be done in a manner that does not “lower the existing pool elevation and adversely impact the

recreational uses, water supply, water quality, and navigability and also detrimentally impact

property rights and economic development in South Carolina,” as the “State of South Carolina

must protect its natural resources and preserve the integrity of the Savannah River and the rights,

investments, and property of its citizens.” Id.

                                                  22
      1:19-cv-03132-RMG        Date Filed 12/20/19       Entry Number 12         Page 23 of 29




        With South Carolina having received neither a response from the Corps nor an application

for a Navigable Waters Permit and 401 Certification for the NSBLD Project, the Attorney General

followed up with the Corps by letter dated August 12, 2019. Dkt.#1-19, Attorney General Letter.

In that letter, General Wilson inquired about the status of the Corps’ request for a 401 Certification

from South Carolina. He also noted the fact that the NSBLD Project requires a Navigable Waters

Permit, based on the fact that construction would take place in South Carolina waters and on its

riverbed, and, based on the Corps’ proposal, would alter the river flow and impact the pool level.

Id.

        Notwithstanding, the Corps sought neither a Navigable Waters Permit nor a 401

Certification for the NSBLD Project from South Carolina. Instead, the Corps finally responded by

letter dated September 20, 2019. Dkt.#1-20, Corps Response. In that letter, the Corps purports to

unilaterally override Federal law, as well as the expression of South Carolina law by its chief legal

officer, the Attorney General, by opining that no Navigable Waters Permit or separate 401

Certification was needed for the NSBLD Project. Id. The Corps further asserted that the WIIN Act

prohibits it from constructing a fish passage in compliance with the terms and conditions of the

Settlement Agreement, this Court’s Order approving the Settlement Agreement, the SHEP 401

Certification, and the SHEP Navigable Waters Permit. Id. Yet, the Corps has not sought an

amendment or modification of the Settlement Order, the SHEP 401 Certification, or the SHEP

Navigable Waters Permit.

        Because the impacts of a full-river rock weir and removal of the NSBLD were not

evaluated in the SHEP EIS, or by DHEC and the Maritime Commission in issuing the 401

Certification and Navigable Waters Permit for the SHEP, the Corps’ purported reliance on those

documents in the face of South Carolina’s express directions to the contrary, is patently insufficient

under the law. Accordingly, South Carolina is entitled to judgment as a matter of law that the Corps

                                                 23
      1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 24 of 29




may not rely upon the certification and permit issued to the SHEP, and instead must obtain a new

401 Certification and Navigable Waters Permit for the NSBLD.

IV.     South Carolina is entitled to summary judgment on its claims seeking a declaration
        that the Corps is in violation of the Settlement Agreement.

        A.       The Settlement Agreement unambiguously requires compliance with the Biological
                 Opinion.

        South Carolina is entitled to summary judgment on its claims seeking declarations that the

Corps has breached the terms of the Settlement Agreement, which Agreement and resulting Order

of this Court require the Corps to begin construction of the fish passage mitigation feature of the

SHEP prior to or concurrent with the initiation of inner harbor dredging. Settlement agreements

are binding contracts, and judicial relief may be sought to remedy the breach of one. A settlement

agreement is considered to be a contract. Sadighi v. Daghighfekr, 66 F. Supp. 2d 752, 759 (D.S.C.

1999) (citing United States v. ITT Continental Baking Co., 420 U.S. 223, 238, 95 S.Ct. 926 (1975)).

While this Court must apply federal common law to resolve a dispute concerning a settlement of

federal claims, it should look to the law of the forum state for well-established contract principles.4

Id. at 759, n.2. In South Carolina jurisprudence, settlement agreements are viewed as contracts.

Pee Dee Stores, Inc. v. Doyle, 672 S.E.2d 799, 802 (Ct. App. 2009); see also, Pruitt v. South

Carolina Med. Malpractice Liab. Joint Underwriting Ass’n, 540 S.E.2d 843, 845 (S.C. 2001)

(enforcement of the terms of a settlement agreement is a matter of contract law).

        South Carolina is entitled to summary judgment because the Settlement Agreement

between DHEC, the Commission, and the Corps unambiguously requires compliance with the

terms and conditions of the Biological Opinion, and the Corps is out of compliance with a clear

term and condition of the Biological Opinion. Summary judgment is appropriate if a contract is



        4
            Further, the Settlement Agreement resolved both federal and state law claims.

                                                  24
    1:19-cv-03132-RMG          Date Filed 12/20/19      Entry Number 12        Page 25 of 29




unambiguous, and a question of law for the court. Id. at 803. As an initial matter, the Settlement

Agreement clearly and unambiguously requires the Corps to comply with the terms and conditions

of the Biological Opinion. Dkt.#1-8, Settlement Agreement § 1.A.13. In turn, the Biological

Opinion clearly and unambiguously requires the Corps to begin construction of the fish passage

prior to or concurrent with the initiation of inner harbor dredging and finish construction of the

passage within two years (i.e., prior to the completion of inner harbor dredging), in order to

adequately and timely mitigate for the adverse impacts to shortnose and Atlantic sturgeon caused

by the inner harbor dredging of the SHEP. Dkt.#1-6, Biological Opinion at p. 190. Thus, under the

Settlement Agreement, the Corps was required to begin construction of the fish passage prior to

or concurrent with the initiation of inner harbor dredging in order to be finished with same by the

end of inner harbor dredging: the Corps has not complied, and, based on the inadequacies of its

environmental analyses and failures to obtain the necessary certifications, permits, and flowage

easements, the Corps will not be able to comply.

       B.      The Corps has breached the Settlement Agreement.

       Despite the binding requirement that it begin construction of the fish passage prior to or

concurrent with the initiation of inner harbor dredging, the Corps initiated inner harbor dredging

on or about September 30, 2019, several years prior to the date they propose to begin construction

of the fish passage. Exhibit B, September 30, 2019 Press Release. In fact, the Corps will apparently

never begin construction of the fish passage as it was envisioned by the SHEP, and does not believe

it will be ready to begin construction of the NSBLD Project until January of 2021. Dkt.#1-21,

October 29, 2019 Press Release; Dkt.#1-4, FONSI. Inner harbor dredging is expected to be

completed by January of 2022, while construction of the NSBLD Project is expected to take

approximately three years. Dkt.#1-4, FONSI. Thus, the Corps may not begin construction of the




                                                25
    1:19-cv-03132-RMG          Date Filed 12/20/19       Entry Number 12        Page 26 of 29




NSBLD Project until inner harbor dredging is almost completed, and will not finish construction

of the Project until approximately three years later.

        As the Corps has initiated inner harbor dredging prior to and not concurrent with

construction of the fish passage, it is in breach of the Settlement Agreement. The plain language

of the Settlement Agreement requires it to comply with the terms and conditions of the Biological

Opinion, including its requirement that construction of the fish passage begin prior to or concurrent

with the initiation of inner harbor dredging. The Corps has not sought to amend the Settlement

Agreement, but rather has chosen to simply ignore its obligations and commitments to the parties

and this Court. However, settlement agreements are binding contracts, and the Corps may not

ignore this one. The Settlement Agreement does not require that construction of the fish passage

begin at some point during inner harbor dredging, or prior to the conclusion of inner harbor

dredging, but rather requires the Corps to begin construction prior to or concurrent with the

initiation of inner harbor dredging. Because the Corps has refused to comply with a clear term

and condition of the Settlement Agreement, South Carolina is entitled to judgment as a matter of

law that the Corps is in breach of the agreement and must comply with same. To remedy this

breach, the Corps must be enjoined from conducting any inner harbor dredging until it is ready to

begin construction of a properly permitted and legally compliant NSBLD Project.

   V.      The Corps must comply with the Settlement Order.

        Finally, South Carolina is entitled to summary judgment on its claim that the Corps must

comply with the terms of the Settlement Order issued by Judge Richard Gergel on May 29, 2013,

which dismissed the lawsuit with prejudice but expressly retained jurisdiction to enforce its terms.

Dkt.#1-9, Settlement Order, Savannah River Keeper v. United States Army Corps of Engineers,

No. 9:12-610-RMG (D.S.C.), Dkt.#99. A district court has the discretion to condition the dismissal

of a case upon compliance with terms and conditions as it deems proper. Bailey v. Potter, 498

                                                 26
    1:19-cv-03132-RMG          Date Filed 12/20/19       Entry Number 12        Page 27 of 29




F.Supp.2d 320 (D.D.C. 2007). Judge Gergel’s Settlement Order expressly incorporated the terms

of the Settlement Agreement, which requires compliance with the Biological Opinion. The

Settlement Order also requires compliance with the terms and conditions of the SHEP 401

Certification and the SHEP Navigable Waters Permit, both of which require the Corps to comply

with the express terms and conditions set forth in the Biological Opinion. As discussed in Section

II.b, supra, the Biological Opinion, and thus both the Settlement Agreement and Settlement Order,

clearly and unambiguously require the Corps to begin construction of the fish passage prior to or

concurrent with the initiation of inner harbor dredging. Because the Corps began inner harbor

dredging prior to and not concurrent with the construction of the fish passage, it has violated the

Settlement Order. South Carolina is therefore entitled to a declaration requiring the Federal

Defendants to comply with the Settlement Order and enjoining them from conducting any further

inner harbor dredging until such time as they are ready to begin construction of the fish passage.

                                         CONCLUSION

       For the reasons set forth above, South Carolina respectfully requests that its motion for

partial summary judgment be granted because, based on the undisputed facts, the Corps has failed

to comply with the plain language of the WIIN Act, by choosing an alternative that lowers the

elevation of the pool. Moreover, the Corps has not only failed to obtain the requisite 401

Certification and Navigable Waters Permit from South Carolina, but it has openly and publicly

expressed its disdain for Federal and South Carolina law and the State’s permitting authority. In

addition, based on the undisputed facts, the Corps has breached both the Settlement Agreement

and the Settlement Order by initiating inner harbor dredging prior to and not concurrent with the

construction of the fish passage.

       Based on these irrefutable breaches, South Carolina respectfully requests that this Court

enter an order that: (1) declares as a matter of law that the WIIN Act requires the Corps to maintain

                                                 27
    1:19-cv-03132-RMG          Date Filed 12/20/19       Entry Number 12        Page 28 of 29




the pool elevation at the height as of the date of its enactment, (approximately 114.5 NVGD29);

(2) declares as a matter of law that Alternative 2-6d does not comply with the WIIN Act and

enjoins the Corps from proceeding with either the selected alternative or any other alternative that

does not maintain the pool elevation as it existed on the date of enactment; (3) declares as a matter

of law that the CWA requires the Federal Defendants to comply with state water quality laws,

including obtaining a 401 Certification and Navigable Waters Permit from South Carolina, and

enjoins them from beginning construction of the NSBLD Project unless and until they obtain the

requisite approvals; (4) declares as a matter of law that the Federal Defendants have breached the

Settlement Agreement and enjoins them from performing any further inner harbor dredging until

such time as they are ready to begin construction of the fish passage; and (5) declares as a matter

of law that the Federal Defendants are in violation of the Settlement Order, and enjoin them from

performing any further inner harbor dredging until such time as they are in compliance with same,

as determined by this Court.

                                [SIGNATURE PAGE FOLLOWS]




                                                 28
    1:19-cv-03132-RMG      Date Filed 12/20/19   Entry Number 12      Page 29 of 29




                                       Respectfully submitted,

                                       Alan Wilson, Fed. Bar No. 10457
                                       Robert D. Cook, Fed. Bar No. 285
                                       T. Parkin Hunter, Fed. Bar No. 2018
                                       ATTORNEY GENERAL FOR
                                       THE STATE OF SOUTH CAROLINA
                                       Post Office Box 11549
                                       Columbia, South Carolina 29211-1549
                                       agwilson@scag.gov
                                       agrcook@scag.gov
                                       phunter@scag.gov
                                       (803) 734-3970

                                       s/Chad N. Johnston
                                       Randolph R. Lowell, Fed. Bar No. 9203
                                       Chad N. Johnston, Fed. Bar No. 10813
                                       WILLOUGHBY & HOEFER, PA
                                       133 River Landing Drive, Suite 200
                                       Charleston, South Carolina 29492
                                       rlowell@willoughbyhoefer.com
                                       cjohnston@willoughbyhoefer.com
                                       (843) 619-4426

                                       Attorneys for the State of South Carolina, Savannah
                                       River Maritime Commission, and the South
                                       Carolina Department of Health and Environmental
                                       Control

                                       Stephen P. Hightower, Fed. Bar No. 9591
                                       SOUTH CAROLINA DEPARTMENT OF
                                       HEALTH AND ENVIRONMENTAL
                                       CONTROL
                                       2600 Bull Street
                                       Columbia, South Carolina 29201
                                       hightosp@dhec.sc.gov
                                       (803) 898-3350

                                       Attorney for the South Carolina Department of
                                       Health and Environmental Control


December 20, 2019
Columbia, South Carolina




                                         29
